Title: To Benjamin Franklin from Pierre-François de Boy, 12 August 1780
From: Boy, Pierre-François de
To: Franklin, Benjamin



  from Paris the 12th: August 1780
  May it please your HonourSir
I have Given Myself, My Petition, the 10th: of this Month, to the Minister of the Marine, I take the Liberty to Sent, to your Honour, the Copy of it, et I humbly Beg you to present it to him, And to favour it, With a Word too your protection.
I have lost all my things, When the British troops have taken Brunswick, I have, Also, Suffer’d Great deal in your Country, by Making the War During three years. My Commission is Bearing date the 7th. october 1776. till 9th. April 1779. in Which time the Hble: Congress Grant’d me thouzand Dollars, as Gratification, and to Defray My Expence to go to France, but the Ennemys have taken me prisonner (on the Brick the Eagle Captne: Ashmed) and Stol’d me &ca; having bring me to St: Kits.
Very Much oblig’d, to your honour, to See Mr. De Sartine about this Matter, and to pray him to Employ me accordingly to My Wishes; and I Will be very Gratefull to all your kindnesses, I am With Great Respect Sir of your Honour the Most Obedient and Most Humble Servant
De BoyMajor D’Infanterie au Service des Etats unisde L’Amerique a L’hotel De Berlinrue De Grenelle St. honoré

N.B. the Hble: Congress in their Journals have Written My Name, De Bois but t’is De Boy

 
Notation: Du Bois. Paris Augt. 12. 1780
